Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Oh (US 2018/0061898 A1, hereinafter "Oh") in view of Wu et al. (US 2017/0097727 A1, hereinafter “Wu”).

As to claim 8, Oh (Fig. 1) discloses a display device (Para. 0071) comprising: 
a first base substrate (111) comprising: 
a display region (Para. 0099, where the electrodes are); and 
a non-display region at the periphery of the display region (Para. 0099, peripheral region where the routing lines are);  
a thin film transistor (Fig. 3 element 130) on the first base substrate (111) and overlapping the display region;  
a light emitting device (120) connected to the thin film transistor (Para. 0080); 
a touch sensor (154) on a surface of the encapsulation layer (140), the touch sensor being configured to sense a position of a touch interaction (Para. 0095),  
wherein the touch sensor comprises: 
a second base substrate (166) comprising: 
a sensing region corresponding to the display region (Para. 0099, where the electrodes are); and 
a peripheral region at a periphery of the sensing region (Para. 0099, peripheral region where the routing lines are);  
an insulating layer (168) on the second base substrate (166), the insulating layer comprising contact holes (158; Para. 0100);
a sensor (152) on the second base substrate (166) and overlapping the sensing region (Para. 0095); and 
sensing lines (156) on the second base substrate (166) and overlapping the peripheral region (Para. 0099), the sensing lines (156) being connected to the sensor (Para. 0100), 
wherein each of the sensing lines is formed as a multilayer structure (156a, 156b; Para. 0098), the multilayer structure comprising: 
a first electrically conductive layer (156a) on the second base substrate (166); and 
a second electrically conductive layer (156b) connected to the first electrically conductive layer (156a; Para. 0100) via a contact hole (158) among the contact holes (Para. 0100). 
Oh does not disclose wherein widths of the sensing lines are different from one another. 
However, Wu teaches wherein widths of the sensing lines are different from one another (Fig. 2 element 204; Para. 0058). 
It would have been obvious to one of ordinary skill in the art, at the time of filing to combine the teaching of Wu to have a different widths for routing lines in a device disclosed by Oh. The motivation would have been to achieve uniform touch sensitivity by having substantially equal resistance among electrodes (Wu; Para. 0058-0060). 
The above rejection also stands for the similar device of independent claim 1. 

As to claim 6, Wu (Fig. 2) teaches the touch sensor of claim 1, wherein, when viewed in a direction normal to a surface of the substrate, widths of the first electrically conductive layer and the second electrically conductive layer are equivalent (Fig. 2 element 204; Para. 0040, 0060; the horizontal and vertical portions of the wiring line 204 seem to have equivalent widths).

As to claim 9, Wu teaches discloses the display device of claim 8, wherein the widths increase with increasing distance from the sensing region (Fig. 2 element 204; Para. 0070). 
The above rejection also stands for the similar device of claim 2. 

As to claim 10, Wu teaches the display device of claim 9, wherein sizes of the contact holes corresponding to the sensing lines increase with increasing distance from the sensing region (Para. 0052, similarly it would have been merely an optimization of a result effective variable to use a larger contact hole for a wider sensing line). 
The above rejection also stands for the similar device of claim 3. 

	As to claim 11, Oh (Fig. 3) teaches the display device of claim 8, wherein the light emitting device (120) comprises: 
a first electrode (122) connected to the thin film transistor (130; Para. 0080);  
an emitting layer (124) on the first electrode (122; Para. 0080); and 
a second electrode (126) on the emitting layer (124). 
 
As to claim 12, Oh (Fig. 3) teaches the display device of claim 11, wherein, in a view normal to the surface, the sensing lines (156) overlap a portion of the second electrode (126) in the peripheral region (Para. 0097). 
 
As to claim 13, Oh (Fig. 2) discloses the display device of claim 8, wherein the sensor comprises: 
a first sensing structure (152) extending along a first direction of the second base substrate (Para. 0090); and 
a second sensing structure (154) extending along a second direction of the second base substrate, the second direction intersecting the first direction (Para. 0095). 
The above rejection also stands for the similar device of claim 5. 

As to claim 14, Wu teaches the display device of claim 8, wherein resistance values of the sensing lines are equivalent (Fig. 2; Para. 0061). 
The above rejection also stands for the similar device of claim 7. 

As to claim 15, Oh teaches (Fig. 1) teaches the display device of claim 8, wherein a plurality of contact holes (160) among the contact holes connect the first electrically conductive layer (166) to the second electrically conductive layer (184), the plurality of contact holes comprising the contact hole (160; Para. 0046).
The above rejection also stands for the similar device of claim 4. 

	As to claim 16, Oh (Fig. 1) discloses a touch sensor (Para. 0071) comprising: 
a substrate (166) comprising: 
a sensing region (where electrodes are); and 
a peripheral region (peripheral region) outside the sensing region (Para. 0099); 
a sensor (Fig. 2 element 152) on a surface of the substrate and overlapping the sensing region; and 
sensing lines (156) on the surface of the substrate and overlapping the peripheral region, the sensing lines being connected to the sensor (152), 
wherein: 
each of the sensing lines is formed as a multilayer structure (Fig. 3 elements 156a, 156b), 
 in a direction normal to the surface, a width of each multilayer structure varies between a first width and a second width different from the first width (Para. 0099, “the first routing layer 156a is thicker than second routing layer 156b”).
Oh does not disclose first widths of the sensing lines are different from one another.
However, Wu (Fig. 2) teaches first widths of the sensing lines are different from one another (204).
It would have been obvious to one of ordinary skill in the art, at the time of filing to combine the teaching of Wu to have a different widths for routing lines in a device disclosed by Oh. The motivation would have been to achieve uniform touch sensitivity by having substantially equal resistance among electrodes (Wu; Para. 0058-0060). 

As to claim 17, Wu teaches the touch sensor of claim 16, wherein the first widths increase with increasing distance from the sensing region (Fig. 2 elements 204; Para. 0061) 

As to claim 18, Oh (Fig. 3) discloses the touch sensor of claim 16, wherein: 
the multilayer structure comprises: 
a first electrically conductive layer (156a) on the surface of the substrate (166); 
a second electrically conductive layer (168) on the first electrically conductive layer (156a; Para. 0099); and 
a third electrically conductive layer (156b) between the first electrically conductive layer (156a) and the second electrically conductive layer (160); 
a width of the third electrically conductive layer (156b) forms the second width; and 
the second width (width of 156b) is smaller than the first width (width of 156a; Para. 0099). 

As to claim 19, Oh (Fig. 3) discloses the touch sensor of claim 18, wherein: 
a width of the first electrically conductive layer forms the first width (156a); and 
widths of the first electrically conductive layer and the second electrically conductive layer are
equivalent (Para. 0099). 

As to claim 20, Wu teaches the touch sensor of claim 16, wherein the second widths increase with increasing distance from the sensing region (Fig. 2; Para. 0061). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Gwon et al. (US 2019/0131572 A1) discloses a touch contact hole for connection (Fig. 6 element TCT). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625